Citation Nr: 0948802	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory condition 
to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1951 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an July 2007 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's service connection claim for a respiratory 
condition to include COPD.

The Veteran was determined to be incompetent in a May 1989 
rating decision and his wife was appointed as his fiduciary.

Subsequent to the issuance of the April 2009 supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim on appeal.  The Veteran's 
representative waived RO consideration of this evidence in a 
November 2009 informal hearing presentation.  See 38 C.F.R. § 
20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record shows that there was no in-
service respiratory injury or disease, that symptoms of a 
respiratory condition were not chronic during service, that 
symptoms of a respiratory condition have not been continuous 
since separation from service, that bronchiectasis did not 
manifest to a compensable degree within one year of service 
separation, and that there is no nexus between the Veteran's 
current respiratory condition and service. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
respiratory condition, to include COPD, bronchiectasis and 
asbestos-related disease, have not been met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1). 

 For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Veteran was provided with pre-adjudication VCAA notice in 
a May 2007 letter.  This letter notified the Veteran of what 
evidence was required to substantiate his service connection 
claim for a respiratory condition to include asbestosis.  
This letter also informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.   This May 2007 letter met the 
duty to notify the Veteran in accordance with Pelegrini.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  Pre-
adjudication notice regarding the remaining elements of 
proper Dingess notice was provided in the May 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claims.  The Veteran's service treatment records, 
portions of his service personnel records and VA treatment 
records have been obtained.  A February 2009 response from 
the Social Security Administration (SSA) indicated that the 
Veteran's medical records have been destroyed.

A VA respiratory examination has not been conducted and such 
an examination is not necessary.  As detailed below, because 
there was not an in-service disease or injury, no chronic 
symptoms in service and no continuous symptoms after service, 
there is no in-service injury or disease to which an opinion 
could relate a current respiratory condition to service.  
There is also no factual basis of chronic symptoms in service 
or continuous symptoms after service to support such an 
opinion.  Any such opinion requested on the facts in this 
case would be merely speculative and would not aid in 
substantiating the claim for service connection.  

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
instant claim.


Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.   
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The Federal Circuit has held that "[l]ay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Certain chronic disabilities such as bronchiectasis are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. This presumption applies to veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) 
(DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual and Manual 
Rewrite.  See Adjudication Manual, M21-1, part VI, para. 7.21 
(October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 
(Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006); see 
also VAOPGCPREC 4-00 (April 13, 2000).

The guidelines provide that the latency period varies from 10 
to 45 years between first exposure and development of the 
disease.  Also of significance is that an asbestos-related 
disease can develop from brief exposure to asbestos or from 
being a bystander.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.

These provisions are not substantive, but must be considered 
by the Board in adjudicating asbestos related claims.  
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation will not be conceded where the pre-existing 
condition underwent no increase in service.  38 C.F.R. § 
3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Respiratory Condition Service Connection Claim

The Veteran argues that he is entitled to service connection 
for a respiratory condition as he was exposed to asbestos in 
service and that his April 1954 car accident caused his 
current respiratory condition.  In addition, he appears to 
argue in a June 2009 statement that asbestosis caused his 
April 1954 car accident.

The Veteran's August 1951 entrance examination and August 
1954 discharge examination were negative for any relevant 
abnormalities.  He denied suffering from asthma, pneumonia or 
shortness of breath in his August 1954 discharge Report of 
Medical History (RMH).  An April 1954 treatment note 
indicated that the Veteran was involved in a car accident 
after falling asleep at the wheel and driving into a barber 
shop.  His remaining service treatment records were negative 
for any symptoms, treatments or diagnoses of any respiratory 
condition.

An August 1985 VA examination noted that the Veteran's 
respiratory system contained no abnormal signs.  A normal 
respiratory system was also noted in a July 1986 VA 
examination, and an accompanying chest X-ray noted normal 
soft tissue.  His lungs were noted to be clear on percussion 
and auscultation.

A computed tomography (CT) scan conducted in approximately 
April 2007 revealed multiple lung granulomas.  Diagnoses of 
COPD and a pulmonary nodule were noted in an April 2007 VA 
discharge note.

The Veteran reported multiple exacerbations of COPD, mostly 
bronchitic, over the past few years in a September 2007 VA 
respiratory consultation report.  He reported having 
pneumonia as a child, suffering from recurrent bouts of 
bronchitis for at least ten to 15 years, and suffering from 
recurring episodes of bronchitis recently.  A high resolution 
CT scan revealed very mild bronchiectasis primarily in the 
left lower lobe and calcified pulmonary nodules.  A prior 
history of tuberculosis, pleurisy or hemoptysis was denied.  
Physical examination noted expiratory rhonchi and wheeze 
bilaterally.  Pulmonary function testing demonstrated 
evidence of severe reduction in expiratory reserve volume 
(ERV) secondary to abdominal obesity as well as moderate air 
trapping and hyperinflation consistent with obstructive 
airway disease.  The examiner noted that there had been 
significant improvement in the Veteran's recent pulmonary 
function which suggested that there may be a reversible 
element to his condition such as asthmatic bronchitis.  An 
assessment of improved COPD was made.  The examiner noted 
that there was no radiographic evidence of asbestos pleural 
disease or asbestosis and that his pulmonary function testing 
revealed mild airway obstruction.

Complaints of wheezing, a productive cough with thick yellow 
sputum and shortness of breath for the past three days were 
reported in a December 2008 VA treatment note.  The Veteran 
reported that he required hospitalization for his first COPD 
exacerbation in 2005 and that he had been admitted to the 
hospital on at least 16 occasions since that time.  The on-
set of his condition reportedly occurred in 2002 when he was 
diagnosed with reactive airway disease and likely early COPD.  
His most recent pulmonary function test noted that his forced 
expiratory volume in one second (FEV-1) was 70 percent 
predicted, that the FEV-1/forced vital capacity (FVC) ratio 
was approximately 63 percent predicted with a flow volume 
loop suggestive of obstructive airway disease.  Physical 
examination noted diffuse wheezes, decreased air movement, 
and coarse crackles at the right base clearing with cough.  A 
chest X-ray conducted on admission was noted to be normal 
with no pleural effusions or focal area of infiltrate.  An 
assessment of COPD, among other conditions, was made.

A December 2008 VA CT scan noted small post-inflammatory 
bronchiectasis in the left lower lobe and a few scattered 
calcified granulomas.

A February 2009 VA treatment note indicated that the 
Veteran's anterior and posterior lung fields had minimal 
inspiratory wheezing in both the upper and mid-lung fields 
but were otherwise clear to auscultation.  Increased cough or 
shortness of breath were denied.

Although the Veteran reported suffering from pneumonia as a 
child in a September 2007 treatment note, no respiratory 
abnormalities were found in his August 1951 entrance 
examination.  He is therefore entitled to the presumption of 
soundness for any respiratory condition.  38 U.S.C.A. § 1111.

The Veteran suffers from a current respiratory disability as 
he has been diagnosed with COPD and bronchiectasis.  In order 
for the Veteran's current respiratory condition to be 
recognized as service connected, competent medical evidence 
must link this condition to an in-service injury or disease.  
38 U.S.C.A. § 1110; Shedden and Hickson, both supra.  

No such evidence has been received.  The Veteran's August 
1954 discharge examination was negative for any relevant 
abnormalities and service treatment records were negative for 
clinical evidence of a respiratory condition.

The first contemporaneous post-service clinical evidence of a 
respiratory condition is in an April 2007 CT scan, conducted 
more than 50 years after discharge from service.  The on-set 
of the Veteran's respiratory condition was reported to have 
been in approximately 2002 in a December 2008 VA treatment 
note.  He did not report any respiratory symptoms in his 
August 1985 and July 1986 VA examinations, and these 
examinations were negative for any respiratory condition.  
The absence of any clinical evidence or complaints for many 
years after service is a factor that weighs against a finding 
of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The Veteran has not contended 
that he suffered from a respiratory condition continuously 
since service.  Therefore, a continuity of symptomatology is 
not demonstrated.

There is no clinical evidence that the Veteran received 
treatment for any respiratory condition within a year of 
discharge from service nor has he claimed to have received 
such treatment, and there is no other evidence of such a 
disability within a year of discharge from service.  If a 
respiratory condition was shown in service and at any time 
thereafter, a nexus to service could be presumed.  38 C.F.R. 
§ 3.303(d).  There is no competent medical evidence in this 
case that a respiratory disability was present in service.

The Veteran is not competent to opine as to the etiology of 
his current respiratory condition.  While a layperson can 
provide evidence as to some questions of etiology or 
diagnosis, the question of a medical relationship between a 
respiratory condition and service, which would require more 
than direct observation to resolve, is not in the category of 
questions that lend themselves to resolution by lay 
observation.  Cf. Jandreau v. Nicholson, supra (lay witness 
capable of diagnosing dislocated shoulder); Barr v. 
Nicholson, supra (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  Thus, the Veteran is not competent to opine on 
this question, and his statements asserting a relationship 
between his respiratory condition and service are not 
probative as to this question.

In addition, the Veteran's recent statements that asbestosis 
caused April 1954 car accident are not supported by the 
contemporaneous treatment record, which indicated that the 
accident was caused by him falling asleep at the wheel and 
driving off the road.

The Veteran's representative has provided extensive argument 
seeking to establish that the Veteran was most likely exposed 
to asbestos during service due to his specific training 
regime and occupational specialty.  However, as the 
evidentiary record is negative for a diagnosis of asbestosis 
or other asbestos-related disease, any purported in-service 
exposure to asbestos is not pertinent to the instant claim.

As the evidence is against finding a nexus between the 
Veteran's respiratory condition and service, reasonable doubt 
does not arise and the claim must be denied.  38 U.S.C.A. 
§5107(b).


ORDER

Entitlement to service connection for a respiratory condition 
to include COPD, bronchiectasis or asbestos-related disease 
is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


